DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kawano et al US20160187215 (hereinafter “Kawano”) discloses a dynamic quantity sensor includes a first substrate and a second substrate. The first substrate has one surface, another surface opposite to the one surface, and a depressed portion defining a thin portion. The second substrate has one surface attached to the first substrate and a recessed portion disposed corresponding to the depressed portion. At least a part of a first projection line obtained by projecting the recessed portion is disposed outside of a second projection line obtained by projecting a boundary line between side walls of the depressed portion and the thin portion. The thin portion disposed inside the periphery of the recessed portion provides a film portion which is displaceable corresponding to a physical quantity applied to the film portion, and a region sandwiched between the film portion and a portion connected to the periphery of the recessed portion provides a stress release region. (Fig 1-10, Paragraph 0029-0078)
However, Kawano fails to disclose the thin film section has a front surface on the first surface of the first substrate and a rear surface that is opposite to the front surface and is closer to the second surface of the first substrate than the front surface is, and when a position on the rear surface of the thin film section intersecting an extended line that is along a normal direction to the first surface of the first substrate and passes through the open end of the hollow is defined as 
	Shinogi et al US6005275 (hereinafter “Shinogi”) discloses a semiconductor device comprises a semiconductor acceleration sensor having a cantilever made of a semiconductor material, a supporter for supporting the cantilever, and diffused resistors disposed on the cantilever. An acceleration detecting device detects a displacement of the cantilever based on acceleration forces applied to the cantilever and on changes of resistance values of the diffused resistors. (Fig 5-10, Col 10 line 38 – Col 18 line 36)
	However, Shinogi fails to disclose the thin film section has a front surface on the first surface of the first substrate and a rear surface that is opposite to the front surface and is closer to the second surface of the first substrate than the front surface is, and when a position on the rear surface of the thin film section intersecting an extended line that is along a normal direction to the first surface of the first substrate and passes through the open end of the hollow is defined as a specific position, the thin film section is configured so that a maximum tensile stress is generated at the specific position when the thin film section is displaced toward the hollow.

Prior arts such as Kawano and Shinogi made available do not teach, or fairly suggest, the thin film section has a front surface on the first surface of the first substrate and a rear surface that is opposite to the front surface and is closer to the second surface of the first substrate than the front surface is, and when a position on the rear surface of the thin film section intersecting an extended line that is along a normal direction to the first surface of the first substrate and passes through the open end of the hollow is defined as a specific position, the thin film section 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-5 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855